Determination unanimously confirmed and petition dismissed. Memorandum: Substantial evidence supports respondents’ determination finding petitioner guilty of violating an inmate rule that prohibits the use of narcotics. The positive results of an EMIT test, confirmed with the results of a second test, constitute substantial evidence to support the determination (see, Matter of Lahey v Kelly, 71 NY2d 135, 138; Matter of Holmes v Coughlin, 182 AD2d 1121 [decided herewith]). Petitioner has failed to identify any evidence adduced at the hearing that showed a defect in the chain of custody of his urine specimen (see, *1104Matter of Price v Coughlin, 116 AD2d 898, 899; Matter of Kincaide v Coughlin, 86 AD2d 893, appeal dismissed 57 NY2d 682) or that the specimen was not properly stored. Finally, the penalty imposed was not excessive (see, Matter of Pell v Board of Educ., 34 NY2d 222, 231). (Article 78 Proceeding Transferred by Order of Supreme Court, Monroe County, Rosenbloom, J.) Present — Callahan, J. P., Boomer, Lawton, Boehm and Davis, JJ.